Exhibit 10.33
Logo [logo.jpg]
 
 
 
 
 
May 28, 2009




Donald Walker
521 Railroad Avenue
Fairfield, California 94533


Re:    Amendment to Employment Agreement


Dear Donnie:


This letter shall serve as an amendment to the employment agreement effective as
of February 1, 2007 between Employee and Employer (the “Agreement”). Capitalized
terms used but not defined herein shall have the meaning ascribed to them in the
Agreement.  Section 4.1 of the Agreement is hereby amended and replaced in its
entirety with the following:


“4.1.  Employer shall pay to Employee an annual salary (the “Salary”) of One
Hundred Sixty-Five Thousand Dollars ($165,000.00), payable in equal installments
at the end of such regular payroll accounting periods as are established by
Employer, or in such other installments upon which the parties hereto shall
mutually agree, and in accordance with Employer’s usual payroll procedures, but
no less frequently than monthly.”


The foregoing amendment shall be effective as of May 1, 2009.
 

  WPCS International Incorporated          
 
By:
/s/ Andrew Hidalgo      
By:  Andrew Hidalgo
Title:  Chief Executive Officer
                 

 
Accepted to and agreed this
28th day of May , 2009:


 

         
/s/ Donald Walker
   
 
 
Donald Walker
   
 
 
 
   
 
 


 





